[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________
                                                                        FILED
                                            No. 11-10602       U.S. COURT OF APPEALS
                                        Non-Argument Calendar    ELEVENTH CIRCUIT
                                                                   OCTOBER 4, 2011
                                      ________________________
                                                                      JOHN LEY
                                                                       CLERK
                                           Agency No. A041-137-610



NICK CATY,

llllllllllllllllllllllllllllllllllllllll                                      Petitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                    Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                              (October 4, 2011)

Before TJOFLAT, CARNES and BLACK, Circuit Judges.

PER CURIAM:
       Nick Caty, through counsel, seeks review of the Board of Immigration

Appeals’ (BIA) order denying his motion to remand so that he could seek a waiver

of deportability. In 1997, an Immigration Judge (IJ) found Caty deportable for

having committed two crimes involving moral turpitude, and concluded he

abandoned all relief because he failed to timely file an application for relief. Caty

did not file a petition for review from the IJ’s decision or the BIA’s dismissal of

his appeal. He also did not seek judicial review of the BIA’s February 1999 or

January 2010 orders denying his two motions to reopen.

       Instead, Caty filed the instant motion to remand in October 2010, and the

BIA denied it as untimely, considering it both as a motion to reopen and as a

motion to reconsider. On appeal, Caty argues the IJ violated his due process

rights in 1997 by finding him deportable, imposing an inadequate filing deadline

for applications of relief, and failing to conduct an individual hearing before

ordering him removed. After review, we dismiss Caty’s petition in part and deny

it in part.1

       Although we have jurisdiction to review the denial of the motion, see

Kucana v. Holder, 130 S. Ct. 827, 840 (2010), we do not have jurisdiction to



       1
         We review de novo whether we have jurisdiction to consider a petition for review. Ruiz
v. Gonzales, 479 F.3d 762, 765 (11th Cir. 2007).

                                              2
review the underlying claim raised therein. The sole issue raised by Caty—that

the IJ violated his due process rights during removal proceedings that occurred

over 10 years ago—is not a claim that can be presently reviewed because he did

not timely petition for review of the IJ’s 1997 orders. See IIRIRA § 309(c)(4)(C)

(reprinted in 8 U.S.C. § 1101 (historical notes)).2 Moreover, Caty has abandoned

any challenge to the BIA’s finding that his motion to remand was untimely, both

as a motion to reopen and as a motion to reconsider, because he has not raised the

issue on appeal. See Lapaix v. U.S. Att’y Gen., 605 F.3d 1138, 1145 (11th Cir.

2010). Caty also does not argue that the BIA erred or violated his due process

rights and has abandoned any claims in this respect as well. Accordingly, the

petition is dismissed to the extent we lack jurisdiction over the sole claim raised,

and denied to the extent he failed to preserve any other claim we would have

jurisdiction to consider.

        PETITION DISMISSED IN PART, DENIED IN PART.




       2
          In any event, the IJ’s conclusion that he abandoned all immigration relief by failing to
submit a timely application does not, by itself, amount to a violation of due process rights. See Tang
v. U.S. Att’y Gen., 578 F.3d 1270, 1276 (11th Cir. 2009) (citing 8 C.F.R. § 1003.31(c)) (holding that
an alien “does not have a constitutionally protected liberty interest in the admission of evidence after
the court-ordered deadline” and “cannot establish a due process violation based on the IJ’s adverse
decision” in that respect).

                                                   3